741 N.W.2d 304 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Maurice Alan VADEN, Defendant-Appellant.
Docket No. 133632. COA No. 275598.
Supreme Court of Michigan.
November 29, 2007.
By order of September 26, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the February 15, 2007 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Berrien Circuit Court, and we REMAND this case to the trial court for resentencing. The prosecuting attorney concedes that the defendant should have been scored zero points for OV 9 in light of People v. Melton, 271 Mich App. 590, 722 N.W.2d 698 (2006), and that the defendant is entitled to resentencing. People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006). In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.